DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 7  is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1  of prior U.S. Patent No.11109273 B2. This is a statutory double patenting rejection.

Claim 14  is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7  of prior U.S. Patent No.11109273 B2. This is a statutory double patenting rejection.

Claim 20  is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12  of prior U.S. Patent No.11109273 B2. This is a statutory double patenting rejection.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19 are rejected on the ground of non-statutory double patenting as being unpatentable over correspondingly Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 5, 11, 12, 13, 14, 15, 16 of U.S. Patent No.11,109,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19 are broader in scope than correspondingly Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 5, 11, 12, 13, 14, 15, 16 of U.S. Patent No.11,109,273 B2 and thus encompasses the subject matter of the conflicting claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Ma (US 2017/0078945 A1).

Regarding Claim 1, 8, 15
Ma discloses a method for distributing data packets (See [0010-0015]; method for sending packets form one device to another device), applied to a sender device (Fig.3(Base station)), comprising:
when there exists at least one communication link with a receiver device (See [0007-0009]; communication link exist between two devices),
acquiring a transmission status report for the at least one communication link sent (See [0007-0012]; obtain link quality from UE) by the receiver device (Fig.3(UE));

selecting at least part of the at least one communication link (See [0010-0012]; select part of communication resource for direct) and allocating a data transmission amount corresponding to each communication link (See [0010-0012]; select volume data on direct link to be sent) in the at least part of the at least one communication link (See [0010-0012]; direct link),

          based on the transmission status report for the at least one communication
link (See [0007-0012]; obtain link quality repot from UE); and

sending out data to be sent on the at least part of the at least one communication link (See [0010-0012]; select volume data on direct link to be sent),
          based on the data transmission amount corresponding to the each
communication link in the at least part of the at least one communication link (See [0010-0012]; select volume data corresponding to each link quality type)).


Regarding Claim 2, 9, 16
Ma teaches all the features with respect to claim 1, 8, 15 and Ma further teaches
               wherein acquiring the transmission status report for the at least one
communication link sent by the receiver device (See [0007-0012]; obtain link quality report from UE), comprises:

acquiring a first lost data packet and a last lost data packet corresponding to each communication link in the at least one communication link sent by the receiver device for the each communication link (See [0014-0015]; [0033-0034]; [0054-0055]; [0071- 0072]; [0086-0087]; [0137-138]; adding a sequence number help determining packets 1st and last packets that are lost in a communication link so they can be retransmitted as part of recovery transmission of lost data), and

acquiring a quantity of lost data packets between the first lost data packet and the last lost data packet (See [0014-0015]; [0033-0034]; [0054-0055]; [0071-0072]; [0086- 0087]; [0137-138]; adding a sequence number help determining packets 1st and last packets that are lost in a communication link so they can be retransmitted as part of recovery transmission of lost data);

or,

acquiring a quantity of lost data packets or a proportion of lost data packets
corresponding to each communication link in the at least one communication link sent by the receiver for the each communication link (See [0014-0015]; [0033-0034]; [0054- 0055]; [0071-0072]; [0086-0087]; [0137-138]; adding a sequence number help determining packets 1st and last packets that are lost in a communication link so they can be retransmitted as part of recovery transmission of lost data).


Regarding Claim 3, 10
Ma teaches all the features with respect to claim 1, 8 and Ma further teaches
              wherein acquiring the transmission status report for the at least one
communication link sent by the receiver device  (See [0007-0012]; obtain link quality from UE), comprises:

acquiring a data rate corresponding to each communication link (See [0127-0128]) in the at least one communication link sent by the receiver for the each communication link (See [0127-0128]).


Regarding Claim 4, 11
Ma teaches all the features with respect to claim 3, 10 and Ma further teaches

selecting at least part of the at least one communication link (See [0010-0012]; select part of communication resource for direct)
based on the transmission status report for the at least one communication link (See [0007-0012]; obtain link quality report from UE),,
comprises at least one of:

selecting a communication link of which a quantity of lost data packets is less than a first threshold
or
a proportion of lost data packets is less than a second threshold,
         based on the transmission status report for the at least one communication
link (See [0007-0012]; obtain link quality report from UE),;
or,
selecting a communication link (See [0007-0012]; [0127-0128]) of which
a data rate (See [0127-0130]) matches with at least one of a service type (See [0139]; [0151]; [0166])
or
a transmission rate of a data packet to be sent (See [0127-0130]),

based on the transmission status report for the at least one communication link (See [0007-0012]; [0127-0128]).

(The "or" term may preclude the other limitations to be analyzed since only one sided limitation need to be met)


Regarding Claim 5, 12
Ma teaches all the features with respect to claim 1, 8 and Ma further teaches
            Wherein 
allocating a data transmission amount corresponding to each communication link (See [0010-0012]; select volume data on direct link to be sent) in the at least part of the at least one communication link (See [0010-0012]; direct link),

comprises at least one of:

determining the data transmission amount corresponding to each communication link in the at least part of the at least one communication link,
             based on a quantity of lost data packets 
or
a proportion of lost data packets in the transmission status report for the each communication link;

Or,

determining the data transmission amount corresponding to each communication link (See [0127-0128]) in the at least part of the at least one communication link based on a data rate (See [0127-0128]) in the transmission status report for the each communication link. (See [0007-0012]; [0127-0128]).

(The "or" term may preclude the other limitations to be analyzed since only one or more sided limitation need to be met)


Regarding Claim 6, 13
Ma teaches all the features with respect to claim 1, 8 and Ma further teaches
configuring a sequence number for the data packet to be sent. (See [0014-0015];
[0076]; [0084]; [0137-0138]).



Regarding Claim 7, 14, 20
Ma teaches all the features with respect to claim 1, 8, 15 and Ma further teaches
             wherein the method further comprises:
determining whether the receiver device feeds back the transmission status report of the communication link through signaling interaction with the receiver device (See [0154-0155]; [0158-019]; ratio of throughput tunnel data is determined first through signaling using enhanced radio link control protocol before the transmission of data);
or,
setting a flag in a preset bit to indicate whether the receiver device feeds back the transmission status report of the communication link through the set flag.

(The "or" term may preclude the other limitations to be analyzed since only one or more sided limitation need to be met)


Regarding Claim 18,
Ma teaches all the features with respect to claim 15 and Ma further teaches
Wherein the processor is further used for,
when running the computer program, performing acts of:

acquiring a data rate corresponding to each communication link in the
at least one communication link (See [0127-0128]); and
sending the data rate corresponding to the each communication link to the sender device (See [0127-0128]).


Regarding Claim 19,
Ma teaches all the features with respect to claim 18 and Ma further teaches
calculating a data rate of each communication link (See [0127-0130]; determined in the data rate is low) in the counting period, and
sending the transmission status report to the sender device (See [0127-0130]; sender received low data rate report)
         when the data rate of the communication link does not exceed a preset rate
threshold (See [0127-0130]; low data rate).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US
2017/0078945 A1) in view of Chen (US 9501914 81).

Regarding Claim 17,
Ma teaches all the features with respect to claim 15
But Ma fails to explicitly recite
         when a quantity of lost data packets counted exceeds a quantity reporting threshold or a proportion of lost data packets counted exceeds a proportion reporting threshold in a counting period,

sending the transmission status report for the at least one communication link to the sender device;
or,
when a quantity of lost data packets counted is lower than a quantity reporting threshold

or a proportion of lost data packets counted is lower than a proportion reporting
threshold in a counting period,

sending the transmission status report for the at least one communication link
to the sender device.

However in an analogous art,
Chen teaches about a receiver host requesting a sensor sender device to retransmit lost packets in case if the ratio of lost packet versus the total packet sent within a period of time is higher than a threshold (See (Column 3, line 62 to Column 4 line 4)).

Ma and Chen are analogous art because they all pertain telecommunication system. Ma teaches about transmitting packets in one or more of the established
communication link between a sender and a receiver device. Chen teaches about a receiver host requesting a sensor sender device to retransmit lost packets in case if the ratio of lost packet versus the total packet sent within a period of time is higher than a threshold. Ma could use Chen features in term of deciding when it is actually decisive to retransmit lost packets in case the number of lost packet is insignificant regarding the quality of the transmission. Therefore it would have been obvious to one of ordinary skill at the time of the filing of the application to combine Ma and Chen so as to obtain an efficient telecommunication system.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646